



COUR DAPPEL DE LONTARIO

RÉFÉRENCE:
Fortier c.
    Lauzon, 2018 ONCA 224

DATE: 20180308

DOSSIER: M48809 (C64865)

La juge van Rensburg (La juge saisie
    de la motion)

ENTRE

Lionel Fortier

Requérant (Intimé)

et

Julie Lauzon

Intimée (Appelante)

Lionel Fortier, en personne

John E. Summers, pour lappelante (intimée)

Date de laudience: 1
er
mars 2018

INSCRIPTION

[1]

La présente motion est déposée par lintimé sous
    la règle 61.06 des
Règles de procédure civile
, R.R.O. 1990, Règl. 194, afin
    dobtenir une ordonnance de cautionnement pour dépens dun montant de 10,000 $
    sous forme de dépôt à la cour, lettre de crédit ou privilège.

[2]

Les parties dans cette procédure matrimoniale
    ont résolu la plupart des questions en litige, y compris le transfert par
    lintimé
à
lappelante, de sa
    moitié du foyer conjugal. La question principale au procès était le partage des
    biens familiaux.

[3]

Le juge de première instance a rendu un jugement
    obligeant lappelante à payer lintimé un montant de 128,560 $ pour sa part du
    foyer conjugal, et obligeant lintimé à faire un paiement dégalisation de
    144,934.47 $ par le roulement de sa pension. Lappelante demande à cette cour
    de lui accorder un jugement créditant à lintimé la valeur de sa part du foyer
    familial contre le paiement dégalisation, et déclarant la différence payable
    par le roulement de la pension de lintimé.

[4]

La motion de lintimé doit être rejetée. Premièrement,
    lappelante soulève plusieurs motifs dappel portant sur des questions
    complexes de fait, ainsi que des questions mixtes de fait et de droit.

[5]

Lappelante soutient également que le juge du
    procès a erré en droit. Tout dabord, il aurait omis de considérer toutes les
    questions appropriées sous lart. 10.1 de la
Loi sur le droit de la
    famille
, L.R.O. 1990, chap. F.3, en décidant que le paiement
    dégalisation se ferait par roulement de pension. Ensuite, selon lappelante,
    le juge du procès naurait pas pris en compte le préjudice subi par lappelante
    en ordonnant que le paiement du montant dû par lintimé soit différé pendant
    une période dépassant dix ans, contrairement à lart. 9 de la
Loi sur le
    droit de la famille
. De plus, selon lappelante, le juge du procès aurait
    rendu une ordonnance ayant pour effet de la forcer à vendre le foyer familial,
    malgré sa conclusion quil ne possédait pas la compétence requise pour rendre
    une telle ordonnance. Considérant ceci, je ne suis pas convaincue que lappel est
    dénué de mérite. À mon avis, lappel nest ni frivole, ni vexatoire.

[6]

Deuxièmement, puisque lappelante est
    propriétaire du foyer conjugal, elle possède suffisamment de biens en Ontario
    pour payer les dépens du procès, 6,460.20 $, et les dépens quelle aurait à
    payer si son appel était rejeté, ceux-ci étant estimé à 7,500 $ par lintimé.
    De plus, lintimé a grev
é
le
    foyer conjugal dune charge afin de garantir le paiement de la dette de
    lappelante, conform
é
ment
à
ce qui avait été express
é
ment autoris
é
par le jugement.

[7]

Lintimé na pas réussi à soulever une autre
    raison faisant en sorte quil serait juste en lespèce de rendre lordonnance
    de cautionnement pour dépens demandée. À cet égard, je ne considère pas les plaidoiries
    faites au sujet de la conduite des parties au cours du litige comme étant
    pertinentes au règlement de cette motion.

[8]

Pour ces motifs, la motion est rejetée. Les
    dépens sont accordés à lappelante, fixés à 1,000 $, taxes et déboursés
    compris.

« K. van Rensburg
    j.c.a. »


